Citation Nr: 1401815	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1975 to May 1984.  Thereafter, he served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for tinnitus and for bilateral hearing loss.  He was notified of that decision by RO letter dated November 23, 2009.  The Veteran initiated this appeal by filing a notice of disagreement (NOD) in January 2010 to the denial of service connection for tinnitus.  After a February 2010 statement of the case (SOC) addressed the issue of service connection for tinnitus, the appeal was perfected by filing VA Form 9, Appeal to the Board of Veterans' Appeals, later that month.  He requested that he be allowed to testify at a Board hearing at the RO.  However, in July 2011 that request was changed to a request for a videoconference hearing. 

The Veteran testified in support of his claim at an April 2012 videoconference hearing.  A transcript thereof is in the claim file.  

Although an April 2011 VA Form 646, Statement of Accredited Representative in Appealed Case, referenced a VA examiner's opinion as to the onset of the Veteran's hearing loss, this was more than one year after the November 23, 2009, NOD and, thus, does not constitute a timely appeal of the November 2009 denial of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 7105(a) and (b)(1) (West 2002); 38 C.F.R. §§ 20.200, 20.302(a) (2013).  Following the April 2012 videoconference, the Veteran has submitted copies of post-service private audiometric test results.   The Board construes the VA Form 646 to be an application to reopen the claim for service connection for bilateral hearing loss.  However, this matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  



FINDING OF FACT

The evidence established that the Veteran's current tinnitus is causally related to noise exposure during his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

At the April 2012 videoconference hearing, the Veteran testified, under oath, that he had tinnitus as a result of in-service noise exposure and that he has had tinnitus since 1980.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's DD 214 shows that his military occupational specialty (MOS) during active duty in the Navy was a steam-generating plant supervisor.  His credible testimony is that while working in the boiler room, he was exposed to loud noise.  

An undated service treatment record (STR) noted that the Veteran denied having "any noises" in his ears but also shows that he reported working in a noisy industry for 1 1/2 years, for which he used ear plugs.  However, it must also be observed that in August 2009, the RO made a formal finding of the unavailability of the Veteran's complete service records.  Where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

On VA examination in November 2009, the Veteran complained of tinnitus which he had first noticed during service, in 1980, after exposure to high speed machine noise.  He had no history of disease or trauma of the ears.  The diagnosis was tinnitus and bilateral hearing loss (with the latter being mild and sensorineural in nature in each ear).  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to his military service, observing that the type of noise exposure which the Veteran had during service could cause tinnitus (and hearing loss).

The 2009 VA examiner's opinion is afforded high probative value as it was made after recording the Veteran's history and a current examination, as well as because it contains a rationale for the conclusion reached.  There is no evidence of record in conflict with the examiner's opinion.  

Thus, there is competent evidence of current disability, i.e., the 2009 VA diagnosis of tinnitus.  There is also competent evidence of tinnitus during service (from the Veteran's testimony, and as to which lay evidence of tinnitus is competent).  See Clyburn v. West, 12 Vet. App. 296, 300 (1999).  Lastly, there is a nexus between the two, i.e., the 2009 VA examiner's opinion.  As such, and because there is no evidence weighing against the claim, service connection for tinnitus is warranted.  



						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


